UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Equity Income Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (96.3%) (a) Shares Value Aerospace and defense (6.2%) General Dynamics Corp. 48,510 $6,165,136 Honeywell International, Inc. 52,420 4,881,350 L-3 Communications Holdings, Inc. 44,610 5,305,021 Northrop Grumman Corp. 76,080 10,024,301 United Technologies Corp. 30,660 3,237,696 Airlines (0.8%) American Airlines Group, Inc. 112,490 3,991,145 Auto components (2.4%) Dana Holding Corp. 109,160 2,092,597 Delphi Automotive PLC (United Kingdom) 65,410 4,012,249 TRW Automotive Holdings Corp. (NON) 51,009 5,164,661 Automobiles (1.2%) Ford Motor Co. 136,120 2,013,215 General Motors Co. 114,800 3,666,712 Banks (7.5%) Bank of America Corp. 468,600 7,989,630 Citigroup, Inc. 92,065 4,770,808 JPMorgan Chase & Co. 118,980 7,167,355 Regions Financial Corp. 193,270 1,940,431 U.S. Bancorp 104,640 4,377,091 Wells Fargo & Co. 183,672 9,527,067 Beverages (1.4%) Dr. Pepper Snapple Group, Inc. 57,970 3,728,051 PepsiCo, Inc. 33,430 3,111,999 Capital markets (3.3%) Charles Schwab Corp. (The) 155,010 4,555,744 Invesco, Ltd. 61,750 2,437,890 State Street Corp. 118,680 8,736,035 Chemicals (1.7%) Air Products & Chemicals, Inc. 32,030 4,169,665 Dow Chemical Co. (The) 73,900 3,875,316 Commercial services and supplies (0.9%) Tyco International, Ltd. 94,545 4,213,871 Communications equipment (1.5%) Cisco Systems, Inc. 143,220 3,604,847 Qualcomm, Inc. 48,510 3,627,093 Consumer finance (0.8%) Capital One Financial Corp. 24,340 1,986,631 Discover Financial Services 28,070 1,807,427 Containers and packaging (1.4%) MeadWestvaco Corp. 66,310 2,714,731 Packaging Corp. of America 34,220 2,183,920 Sealed Air Corp. 46,040 1,605,875 Diversified financial services (1.1%) CME Group, Inc. 67,760 5,417,751 Diversified telecommunication services (3.0%) AT&T, Inc. (S) 130,440 4,596,706 CenturyLink, Inc. 60,380 2,468,938 Verizon Communications, Inc. 145,920 7,294,541 Electric utilities (3.5%) American Electric Power Co., Inc. 46,280 2,416,279 Edison International 54,050 3,022,476 Exelon Corp. 107,120 3,651,721 NextEra Energy, Inc. 28,380 2,664,314 PPL Corp. 147,898 4,856,970 Energy equipment and services (0.6%) National Oilwell Varco, Inc. 39,080 2,973,988 Food and staples retail (1.2%) CVS Health Corp. 73,820 5,875,334 Food products (1.6%) Kellogg Co. 73,930 4,554,088 Kraft Foods Group, Inc. 54,580 3,078,312 Health-care equipment and supplies (3.5%) Baxter International, Inc. 106,370 7,634,175 Covidien PLC 23,922 2,069,492 St. Jude Medical, Inc. 66,930 4,024,501 Zimmer Holdings, Inc. 28,390 2,854,615 Health-care providers and services (2.6%) CIGNA Corp. 106,810 9,686,599 UnitedHealth Group, Inc. 33,200 2,863,500 Hotels, restaurants, and leisure (0.5%) Hilton Worldwide Holdings, Inc. (NON) 101,647 2,503,566 Household durables (0.4%) PulteGroup, Inc. 97,720 1,725,735 Household products (0.4%) Energizer Holdings, Inc. 14,580 1,796,402 Independent power and renewable electricity producers (0.7%) Abengoa Yield PLC (Spain) (NON) 12,101 430,554 Calpine Corp. (NON) 66,458 1,442,139 NextEra Energy Partners LP (NON) 8,842 306,729 NRG Energy, Inc. 44,560 1,358,189 Industrial conglomerates (0.9%) General Electric Co. 170,960 4,379,995 Insurance (5.6%) American International Group, Inc. 105,950 5,723,419 Assured Guaranty, Ltd. 141,080 3,126,333 Genworth Financial, Inc. Class A (NON) 249,670 3,270,677 Hartford Financial Services Group, Inc. (The) 85,920 3,200,520 MetLife, Inc. 114,610 6,156,849 PartnerRe, Ltd. 33,410 3,671,425 Willis Group Holdings PLC (S) 33,610 1,391,454 Internet software and services (0.6%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 31,155 2,768,122 IT Services (0.7%) Computer Sciences Corp. 56,430 3,450,695 Leisure products (0.6%) Hasbro, Inc. (S) 51,850 2,851,491 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 43,490 2,478,060 Media (4.4%) CBS Corp. Class B (non-voting shares) 56,750 3,036,125 Comcast Corp. Special Class A (S) 177,770 9,510,695 Liberty Global PLC Ser. C (United Kingdom) 69,480 2,849,722 Time Warner, Inc. 72,350 5,441,444 Metals and mining (0.5%) Freeport-McMoRan, Inc. (Indonesia) 71,070 2,320,436 Multi-utilities (0.4%) Ameren Corp. 53,400 2,046,822 Multiline retail (0.6%) Macy's, Inc. 47,270 2,750,169 Oil, gas, and consumable fuels (9.8%) EOG Resources, Inc. 28,900 2,861,678 Exxon Mobil Corp. 130,620 12,284,811 Marathon Oil Corp. 348,500 13,100,111 Marathon Petroleum Corp. 20,260 1,715,414 Occidental Petroleum Corp. 7,670 737,471 QEP Resources, Inc. 88,440 2,722,183 Royal Dutch Shell PLC ADR (United Kingdom) 123,693 9,416,748 Total SA (France) (S) 14,020 906,084 Total SA ADR (France) 10 645 Valero Energy Corp. 65,420 3,026,983 Personal products (0.9%) Coty, Inc. Class A 244,640 4,048,792 Pharmaceuticals (7.8%) AstraZeneca PLC ADR (United Kingdom) 73,780 5,270,843 Eli Lilly & Co. 163,050 10,573,793 Johnson & Johnson 97,540 10,396,789 Merck & Co., Inc. 90,580 5,369,582 Pfizer, Inc. 191,009 5,648,136 Real estate investment trusts (REITs) (2.7%) American Tower Corp. (R) 22,980 2,151,617 Boston Properties, Inc. (R) 22,364 2,588,857 Equity Lifestyle Properties, Inc. (R) 51,550 2,183,658 Gaming and Leisure Properties, Inc. (R) (S) 62,850 1,942,065 Hatteras Financial Corp. (R) 38,890 698,464 MFA Financial, Inc. (R) 408,921 3,181,405 Real estate management and development (0.3%) Altisource Portfolio Solutions SA (NON) (S) 15,730 1,585,584 Road and rail (0.9%) Union Pacific Corp. 39,690 4,303,190 Semiconductors and semiconductor equipment (2.9%) Fairchild Semiconductor International, Inc. (NON) (S) 124,168 1,928,329 Intel Corp. 91,450 3,184,289 Maxim Integrated Products, Inc. 71,260 2,154,902 NXP Semiconductor NV (NON) 49,590 3,393,444 Texas Instruments, Inc. 65,680 3,132,279 Software (0.3%) Symantec Corp. 68,220 1,603,852 Specialty retail (0.6%) Gap, Inc. (The) 26,550 1,106,870 Office Depot, Inc. (NON) 343,170 1,763,894 Technology hardware, storage, and peripherals (3.8%) Apple, Inc. 59,140 5,958,355 EMC Corp. 166,720 4,878,227 SanDisk Corp. 41,916 4,105,672 Seagate Technology PLC 53,620 3,070,817 Thrifts and mortgage finance (0.5%) Radian Group, Inc. (S) 151,542 2,160,989 Tobacco (2.0%) Altria Group, Inc. 91,040 4,182,378 Philip Morris International, Inc. 61,870 5,159,958 Wireless telecommunication services (0.8%) Vodafone Group PLC ADR (United Kingdom) 107,567 3,537,879 Total common stocks (cost $336,644,280) CONVERTIBLE PREFERRED STOCKS (1.2%) (a) Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. (NON) 67,083 $3,347,442 American Tower Corp. Ser. A, $5.25 cv. pfd. (R) 4,748 515,158 ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 14,171 300,469 McDermott International, Inc. $1.563 cv. pfd. 51,470 1,088,591 Stanley Black & Decker, Inc. $6.25 cv. pfd. 2,382 269,619 Total convertible preferred stocks (cost $5,708,175) CONVERTIBLE BONDS AND NOTES (0.8%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $1,768,000 $1,917,175 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 624,000 1,736,280 Total convertible bonds and notes (cost $2,567,302) SHORT-TERM INVESTMENTS (6.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 24,711,889 $24,711,889 Putnam Short Term Investment Fund 0.06% (AFF) 7,435,524 7,435,524 Total short-term investments (cost $32,147,413) TOTAL INVESTMENTS Total investments (cost $377,067,170) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $476,480,009. (b) The aggregate identified cost on a tax basis is $379,130,054, resulting in gross unrealized appreciation and depreciation of $126,813,446 and $5,906,689, respectively, or net unrealized appreciation of $120,906,757. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $8,207,254 $80,269,562 $81,041,292 $3,103 $7,435,524 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $24,711,889, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $24,035,558. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $50,489,145 $— $— Consumer staples 35,535,314 — — Energy 48,840,032 906,084 — Financials 103,747,176 — — Health care 68,870,085 — — Industrials 46,501,705 — — Information technology 46,860,923 — — Materials 16,869,943 — — Telecommunication services 17,898,064 — — Utilities 22,196,193 — — Total common stocks — Convertible bonds and notes — 3,653,455 — Convertible preferred stocks 3,347,442 2,173,837 — Short-term investments 7,435,524 24,711,889 — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
